Citation Nr: 0719172	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-37 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


REMAND

The appellant served on active duty for training (ACDUTRA) 
from August 22, 1980 to November 19, 1980.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
further action is required.

At her hearing before the undersigned in January 2007, the 
record was held open for 30 days for the submission of 
additional evidence.  Evidence was submitted in February 2007 
without a waiver of RO consideration.  Consequently, this 
evidence must be considered by the agency of original 
jurisdiction and a supplemental statement of the case must be 
issued.  See 38 C.F.R. § 20.1304(c).

The record includes a copy of the 2002 Social Security 
Administration (SSA) disability benefits decision -- which 
indicates that the appellant was considered disabled within 
the meaning of the Social Security Act since 1990, based on 
impairment due to, among other things, depression, 
personality disorder, and borderline intellectual functioning 
-- but not clinical records and exhibits associated with the 
decision.  Complete SSA records should be obtained prior to 
readjudication.

Clinical evidence dated within the last several years 
reflect, among other diagnoses, depression, but not 
specifically PTSD.  The record indicates that private 
clinical records may be missing.  The November 2000 claim 
refers to substantive abuse counseling at Seton Addiction 
Services; the clinician who opined that the appellant's 
depression "began" in 1980 is associated with this 
facility.  Complete records from that facility should be 
obtained.  The appellant also was treated at Stratton 
Behavioral Health, but the claims file does not reflect 
records from that facility.  Further, the appellant reported 
that Catholic Charities has custody of pertinent records, 
and, in March 2002, the RO asked Catholic Charities to 
provide copies of the appellant's records, but there 
apparently was no response.  Also, in an April 2005 
statement, the appellant reported that she is being treated 
at the Albany, New York, Vet Center.  

Although the text of 38 C.F.R. § 3.304(f)(3) was provided to 
the appellant in the October 2004 Statement of the Case and 
discussed to some extent on the record at the January 2007 
Board hearing, this regulation specifically provides that VA 
will not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
Consequently, the appellant should be specifically given such 
notice.    

Accordingly, the case is REMANDED for the following actions:

1.  Pursuant to 38 C.F.R. § 3.304(f)(3), 
advise the claimant that evidence from 
sources other than her service records or 
evidence of behavior changes may 
constitute credible supporting evidence of 
the stressor and allow her the opportunity 
to furnish this type of evidence or advise 
VA of potential sources of such evidence.  

2.  Ensure that any additional, and more 
contemporaneous, VA clinical records are 
obtained and associated with the claims 
file while this case is on remand status.  

3.  Obtain copies of records of the 
appellant's treatment at the Albany, New 
York, Vet Center.


4.  Obtain complete copies of the SSA 
disability benefits decision and clinical 
evidence/exhibits associated with that 
decision.

5.  Obtain copies of all clinical records 
of the appellant's treatment at Seton 
Addiction Services, Stratton Behavioral 
Health, and Catholic Charities.  Ask the 
appellant to execute records release 
authorization forms as needed to 
accomplish this directive.  

6.  After completing the above, determine 
whether an examination is warranted to 
determine the diagnosis or diagnoses of 
the appellant's claimed psychiatric 
disability and whether any diagnosed 
psychiatric disorder is related to 
military service.  If it is deemed 
warranted, then undertake such 
development.  

7.  Then readjudicate the claim based on a 
review of the entire record, including the 
evidence submitted without waiver of RO 
consideration after the January 2007 
hearing.  If the benefit sought remains 
denied, then issue a Supplemental 
Statement of the Case and afford the 
appellant and her accredited service 
representative an opportunity to respond 
to it.  Then, if in order, return the 
appeal to the Board for further review.

The appellant is advised that the failure to appear for a VA 
medical or psychiatric examination, if scheduled, could 
result in a denial of her claim unless good cause is shown.  
38 C.F.R. § 3.655 (2006).  She has the right to submit 
additional evidence and argument on the matter(s) remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



